Title: From George Washington to John Jay, 10 May 1779
From: Washington, George
To: Jay, John



Head Quartrs Middlebrook May 10th 1779.

I sieze a moment of leizure to thank you my dear Sir for your obliging favours of the 21st & 26th of April—My friendship for you will always make me take pleasure in cultivating the esteem and confidence of which you so politely assure me.
You give an affecting summary of the causes of the national evil we feel, and the still greater we have reason to apprehend—To me it appears that our affairs are in a very delicate situation; and what is not the least to be lamented is that many people think they are in a very flourishing way; and seem in a great measure insensible to the danger with which we are threatned. If Britain should be able to make a vigorous campaign in America this Summer, in the present depreciation of our money, scantiness of supplies, want of virtue and want of exertion, ’tis hard to say what may be the consequence.
It is a melancholy consideration that any concerned in the conduct of public affairs should discover an indifference to the state of our currency. Nothing in my opinion can be more manifest, than that if something effectual be not done to restore its credit, it will in a short time, either cease to circulate altogether, or circulate so feebly as to be utterly incapable of drawing out the resources of the Country. This is nearly the case now. With every sentiment of esteem & regard I am Dr Sir Yr Most Obedt Ser.
Go: Washington
